This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 TERREVA SCOGGINS,

 3                  Plaintiff-Appellant,

 4 v.                                                                    No. A-1-CA-35905
 5

 6 TARGET CORPORATION,

 7                  Respondent-Appellee.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 Sarah M. Singleton, District Judge

10 Barry Green
11 Santa Fe, NM

12 for Appellant

13 Lewis, Brisbois, Bisgaard & Smith LLP
14 Josh A. Harris
15 Albuquerque, NM

16 for Appellee

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        TIMOTHY L. GARCIA, Judge

8 WE CONCUR:


 9 _______________________________
10 JONATHAN B. SUTIN, Judge


11 _______________________________
12 HENRY M. BOHNHOFF, Judge




                                           2